Citation Nr: 0108428	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  98-01 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in July 1997, a statement of the case was issued in July 
1997, and the veteran's substantive appeal was received in 
December 1997.  A personal hearing was conducted at the RO in 
March 2000. 


FINDINGS OF FACT

1.  Right knee disability was not manifested during the 
veteran's military service or for many years after discharge 
from service.

2.  Right knee disability was not caused by or aggravated by 
a service-connected disability. 


CONCLUSION OF LAW

Right knee disability was not incurred in or aggravated by 
the veteran's active military service, nor is right knee 
disability proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board first notes that entitlement to service connection 
for right knee disability was considered in a May 1964 rating 
decision.  However, the record does not show that the veteran 
was clearly advised of that determination.  It appears that 
he was asked to submit additional details of his claim and 
advised that a determination would later be made.  Under the 
circumstances, the Board does not view the May 1964 rating 
decision as final.  Accordingly, consideration of the claim 
on the merits, as the RO has done, is proper. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes 
service medical records as well as medical records over the 
years since the veteran's discharge from service.  Moreover, 
the record includes several VA examination reports.  An 
attempt to obtain any additional service medical records 
based on the veteran's claimed right knee injury was 
accomplished, but no additional records were located.  
Significantly, no additional pertinent evidence has been 
identified by the veteran.  The Board therefore finds that 
the record as it stands is complete and adequate for 
appellate review.  

Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to service 
connection.  The Board concludes that the discussions in the 
rating decision, statement of the case, supplemental 
statements of the case and letters have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefit sought, and 
there has therefore been compliance with VA's notification 
requirement.  

The Board also notes that the RO has undertaken a review of 
the record based on the new provisions of the Veterans Claims 
Assistance Act of 2000 and determined that no additional 
action is necessary.  The Board finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's claim and that no further action is necessary to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

Review of the record in the present case reveals several 
changes in the veteran's contentions and assertions over the 
years.  In his original claim for compensation filed in 
November 1945, the veteran referred to a left knee shrapnel 
wound in October 1944.  Service medical records do document a 
left knee shell fragment wound in October 1944.  That 
clinical treatment record shows that the wound was dressed 
and the veteran returned to duty.  A 1 centimeter scar over 
the left knee from a shell fragment wound was reported on 
separation examination in October 1945.  The separation 
examination included a notation that the left knee shell 
fragment wound had happened in October 1944 and the veteran 
had been hospitalized for 3 weeks.  Service medical records 
also document shell fragment wounds to the left shoulder and 
left wrist, but do not reference any right knee complaints or 
injuries.  

By rating decision in November 1945, service connection was 
established for multiple shell fragment wounds to the left 
knee, left shoulder and left side.  In December 1945, the 
veteran submitted a signed, sworn affidavit to the effect 
that he did receive gun shot wounds of the left knee, left 
shoulder and back, but not the left side.  

Medical records dated in the years immediately after service 
consistently refer to the left knee disability.  For example, 
in an August 1946 letter, C. A. Alexander, M.D. notes, among 
other things, that the veteran gave a history of suffering a 
shrapnel wound of the "left thigh which laid him up for six 
weeks."  Dr. Alexander further noted that examination 
revealed several multiple scars on the left knee which the 
veteran stated were wounds.  There was no reference by the 
veteran or the physician to any right knee injury.  Dr. 
Alexander essentially reiterated these findings in a July 
1948 letter.  The record also shows that the veteran was 
examined by Robert E. De Long, M.D. in February 1949.  The 
veteran described an explosion in service in January 1945 
which resulted in a back injury.  It was also noted in the 
history section of the report that the veteran had suffered 
shell fragment wounds on the lateral aspect of the left knee 
in a separate incident in December 1944.  No clinical 
findings related to the left or right knee were reported by 
Dr. De Long.  The veteran underwent another examination for 
VA purposes in October 1948.  The veteran's complaints 
(purportedly in his own words) were "pain in back and left 
knee with nervousness."  Clinical examination revealed some 
pain on motion of the left knee with tenderness.  The 
examination diagnoses included traumatic arthritis of the 
left knee.  The examination report did not include any 
complaints or clinical findings related to the right knee.  
Based on this examination report of arthritis, the veteran's 
service-connected left knee disability was redescribed for 
rating purposes as traumatic arthritis, left knee, residual 
of gun shot wound.  

In early 1960, the RO requested a physical examination for 
arthritis of the lumbosacral spine and the service-connected 
left knee.  However, reports of x-ray examination of the 
right knee were subsequently received by the RO.  The x-ray 
showed an essentially negative right knee.  The RO noted the 
discrepancy and directed that the veteran be reexamined for 
the left knee.  Although not clear, it appears that the 
veteran failed to report for scheduled examination(s) until 
May 1964 at which time the veteran relayed to the examiner a 
history of a shell fragment wound to the right knee.  
Clinical examination revealed an oval small flat scar medial 
to the right patella with no tenderness.  Clinical 
examination of the knees further revealed no swelling, 
tenderness or crepitus, and full range of motion.  
Radiological examination of both knees was reported to be 
negative except for a healed fracture involving the right 
fibula below its neck.  The examination diagnoses included 
scar, sequel of superficial shell fragment wound right knee 
and fracture, right fibula below the neck, near knee, old, 
healed.  

By rating decision in May 1964, the RO, among other things, 
determined that the right knee scar and evidence of right 
fibula fracture were not related to service.  The veteran was 
asked to provide more details pertaining to the right knee.  
In July 1964 he reported that he suffered a shrapnel wound of 
the right knee in November 1944, that the wound was dressed, 
and he was sent to an evacuation hospital for a couple of 
weeks until he returned to duty.  

In August 1995, the veteran filed a claim for an increased 
rating for what he referred to as his service-connected right 
knee condition.  In a September 1995 letter the RO explained 
that he was service-connected for a left knee disability.  
That same month, the RO requested a physical examination of 
both knees, but the request form shows that it was not 
requested that the claims file be provided to the examiner.  
An October 1995 examination report includes clinical 
findings, but does not specify which knee.  However, an x-ray 
study of the right knee was accomplished which showed 
significant arthritic changes.  The examination diagnosis was 
degenerative disease of the right knee.  

In October 1996, the veteran requested service connection for 
his right knee secondary to his service-connected back and 
left knee disabilities.  

The veteran underwent VA examinations in December 1996 and 
March 1997.  Both examiners noted a history of a shell 
fragment injury to the right knee, and both examinations 
resulted in diagnoses of right knee degenerative disease.  
One  examiner noted that the veteran categorically denied any 
left knee symptoms and claimed that the original injury was 
to the right knee, not the left knee.  The examiner commented 
that the original entry in the claims file may have been in 
error as would not be unusual under battlefield conditions.  
A May 1997 VA examination resulted in an opinion that there 
was no relationship between the knee condition and the 
veteran's back condition.  Subsequent medical records refer 
to degenerative joint disease of both knees and the lower 
back related to trauma.  

At a personal hearing in March 2000, the veteran essentially 
asserted that the shrapnel injury was to his right knee, not 
his left knee.  He testified that he tried to clear up the 
confusion in the 1940's, but the error persisted.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

After reviewing the totality of the evidence, the Board is 
compelled to find that the preponderance of that evidence is 
against the veteran's claim.  Despite the veteran's 
assertions, there is no evidence of any injury to the right 
knee during service, nor is there any reasonable basis for 
finding that the reference to a left knee injury documented 
during service and for a number of years after service was in 
error.  While a battlefield clinical entry might 
understandably be erroneous, that possibility in this case is 
refuted by the clear separation examination findings showing 
a left knee shrapnel injury, the veteran's own reference to a 
left knee injury in his 1945 compensation claim, and the 
repeated references to the left knee, both by the veteran and 
examiners, in medical reports dated through the late 1940's.  
Given the several examinations after the 1944 injury, any 
error in identifying the correct knee would surely have been 
discovered by medical personnel.  Instead, the first medical 
reference to the right knee was in 1960 when it appears that 
a medical examiner examined the right knee although the RO 
had requested an examination of the left knee.  At any rate, 
x-ray examination of the right knee at that time was 
essentially negative.  

The Board does recognize that medical records beginning in 
about 1964 do document a right knee scar as well as x-ray 
evidence of a healed fracture of the right fibula near the 
knee.  Moreover, more recent medical examinations clearly 
show that the veteran suffers from arthritis of the right 
knee.  However, those same records also show arthritis of the 
left knee (despite the veteran's apparent assertions that he 
has no left knee problems).  In other words, the record shows 
continuing left knee symptomatology from 1944 to the present 
and right knee symptomatology from the 1960's to the present, 
thus suggesting the possibility of a post-service injury to 
the right knee.  In this regard, the Board notes that at 
least one x-ray report found evidence of an old fracture of 
the right fibula in the area of the knee.  

At any rate, the clinical findings of left knee symptoms 
which were reported during service and in examination reports 
dated in the late 1940's should be given considerable weight 
as they reflect the observations of trained medical personnel 
at a time more proximate to the veteran's service.  Given the 
references to left knee scarring in the service records and 
post-service medical reports dated in the late 1940's, the 
Board is unable to agree with the suggestion that the wrong 
knee was identified as the one injured in October 1944.  

The Board also believes it significant that the veteran 
himself for a number of years gave history to various 
physicians of a left knee shrapnel injury, not a right knee 
shrapnel injury.  In fact, he reiterated the fact that he 
suffered a left knee injury in a sworn affidavit in 1945.  
His assertions in the late 1940's do not support his current 
contention that he has been trying to correct the alleged 
error for years.  While understandable given the passage of 
time, the Board believes that the veteran's memory of the 
injury today is different from his memory of the event in 
years past.  In sum, the Board finds that the shrapnel injury 
in 1944 was to the left knee, not the right knee.  The left 
knee injury has been service-connected since 1945.  

With regard to the secondary service-connection theory, the 
Board also finds that the preponderance of the evidence is 
against service connection.  A medical examiner has opined 
that there is no relationship between the veteran's service-
connected low back disability and any knee disorder.  
Moreover, a VA examiner was unable to find any basis for 
giving an opinion regarding whether or not the current right 
knee disorder was caused by or aggravated by the service-
connected left knee disorder given the veteran's emphatic 
assertions that he was suffering no left knee symptomatology.  
At any rate, the clear underlying message in recent VA 
opinions is that the veteran is now suffering arthritic 
changes which are not unexpected at his age.  

Conclusion

In closing, the Board acknowledges the veteran's meritorious 
service during World War II as well as his combat related 
injuries.  The Board also recognizes that under certain 
circumstances, a combat veteran's assertion as to an injury 
shall be accepted notwithstanding the fact that there is no 
official record of such incident.  38 U.S.C.A. § 1154(b).  
However, in this case there was an official record of the 
1944 incident, and the totality of the evidence supports a 
findings that the shell fragment wound was to the left knee, 
not the right knee. 

The Board is unable to find that there is an approximate 
balance between the positive evidence and the negative 
evidence so as to otherwise permit a favorable determination.  
38 U.S.C.A. § 5107(b) (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified at 38 U.S.C. § 5107).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 

